Exhibit 10.1
SHAREHOLDERS’ AGREEMENT
          THIS SHAREHOLDERS’ AGREEMENT (this “Agreement”), dated as of
December 15, 2008, by and among Columbus Acquisition Corp. (the “Parent”), a
Delaware corporation, Stephen D. Cope (“Cope”), as escrow representative, and
the undersigned parties listed under Company Shareholders on the signature pages
hereto (each, a “Company Shareholder” and, collectively, the “Company
Shareholders”), the undersigned parties listed under Founders on the signature
page hereto (each, a “Founder” and, collectively, the “Founders”), and such
other Persons that become parties to this Agreement pursuant to the terms and
conditions of this Agreement (the “Additional Shareholders”).
          In consideration of the mutual covenants and agreements herein
contained and other good and valid consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties to this Agreement hereby agree as
follows:
ARTICLE I
DEFINITIONS
          Section 1.1 Definitions. The following capitalized terms used herein
have the following meanings:
          “Additional Shareholders” has the meaning set forth in the preamble to
this Agreement.
          “Affiliate” or “affiliate” means, with respect to any specified
Person, any other Person directly or indirectly controlling or controlled by or
under direct or indirect common control with such specified Person. For the
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing; provided that Affiliate shall be deemed
not to include any portfolio companies of Columbus Nova or their Affiliates; and
provided further that the Parent shall not be deemed to be an Affiliate of any
Shareholder.
          “Agreement” means this Agreement, as amended, restated, supplemented,
or otherwise modified from time to time.
          “Board” means the board of directors of Parent.
          “Closing” has the meaning set forth in Section 2.3 of the Merger
Agreement.
          “Commission” means the Securities and Exchange Commission, or any
other federal agency then administering the Securities Act or the Exchange Act.

 



--------------------------------------------------------------------------------



 



          “Common Stock” means the common stock, par value $.0001 per share, of
Parent.
          “Company” means Integrated Drilling Equipment Company, a Delaware
corporation.
          “Company Shareholder” has the meaning set forth in the preamble to
this Agreement.
          “Company Shareholder Directors” has the meaning set forth in
Section 2.1(b).
          “Company Shareholder Replacement Director” has the meaning set forth
in Section 2.2.
          “Company Stock” shall mean the Common Stock and any other capital
stock of any class or series of Parent and any shares of capital stock issuable
upon the conversion, exercise or exchange of securities of the Parent
convertible into, or exercisable or exchangeable for, any such Common Stock or
other capital stock of the Parent.
          “Company Shareholder Demand Registration” has the meaning set forth in
Section 4.1(a).
          “Company Shareholder Demanding Holder” has the meaning set forth in
Section 4.1(a).
          “Demand Registration” means either a Company Shareholder Demand
Registration or a Founder Demand Registration.
          “Demanding Holder” means the Company Shareholder Demanding Holder if a
Company Shareholder Demand Registration is demanded or the Founder Demanding
Holder if a Founder Demand Registration is demanded.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the Commission promulgated thereunder, all as
the same shall be in effect at the time.
          “Form S-3” means Form S-3 or any similar short-form registration which
may be available at such time.
          “Founder” has the meaning set forth in the preamble to this Agreement.
          “Founder Demand Registration” has the meaning set forth in
Section 4.1(b).
          “Founder Demanding Holder” has the meaning set forth in
Section 4.1(b).
          “Founder Director” has the meaning set forth in Section 2.1(b).
          “Founder Replacement Director” has the meaning set forth in
Section 2.2.

2



--------------------------------------------------------------------------------



 



          “Founder Warrant” means the warrants purchased privately by certain of
the Founders simultaneously with the consummation of Parent’s initial public
offering.
          “Founders Escrow Agreements” means the Stock Escrow Agreement and the
Warrant Escrow Agreement, both dated as of May 18, 2007, by and among Parent,
certain of the Founders and Continental Stock Transfer & Trust Company.
          “Governmental Authority” means any federal, state, local or foreign
government, executive official thereof, governmental or regulatory authority,
agency or commission, including courts of competent jurisdiction, domestic or
foreign.
          “Indemnified Party” has the meaning set forth in Section 6.3.
          “Indemnifying Party” has the meaning set forth in Section 6.3.
          “Independent Directors” has the meaning set forth in Section 2.1(b).
          “Initial Parent Shares” has the meaning set forth in Section 1.1 of
the Merger Agreement.
          “Majority-in-interest” as used in Articles II, III and IV means, as to
any group of Persons from time to time, the owners of greater than fifty
(50) percent of the Registrable Securities held by such Person on a
fully-diluted basis.
          “Maximum Number of Shares” has the meaning set forth in
Section 4.1(e).
          “Merger” has the meaning set forth in the Recitals to the Merger
Agreement
          “Merger Agreement” means the Agreement and Plan of Merger, dated as of
December 15, 2008, by and among Parent, Merger Sub and the Company.
          “Merger Sub” means IDE Acquisition, LLC, a Delaware limited liability
corporation and the surviving entity in the merger of the Company with and into
the Merger Sub.
          “Notices” has the meaning set forth in Section 9.4.
          “Permitted Transferee” of a Shareholder means any other Shareholder
and:
          (i) any Affiliate of the Shareholder or any general or limited
partner, member or equity holder of any Shareholder or any officer, director or
employee thereof (collectively, the “Shareholder Affiliates”);
          (ii) with respect to any Shareholder that itself is a Permitted
Transferee of a current or past Shareholder (an “Original Shareholder”), any
Original Shareholder;
          (iii) any trust, corporation, limited liability company or
partnership, the beneficiaries, shareholders, members or general or limited
partners of which, include only his or her spouse, members of his or her
immediate family or household or his or her lineal descendants; and

3



--------------------------------------------------------------------------------



 



          (iv) any Person that acquires Company Stock from a Shareholder by
virtue of the laws of descent and distribution upon death of such Shareholder or
pursuant to a qualified relations order.
          “Person” means an individual, a partnership (general or limited), a
corporation, a limited liability company, an association, a joint stock company,
Governmental Authority, a business or other trust, a joint venture, any other
business entity or an unincorporated organization.
          “Piggy-Back Registration” has the meaning set forth in Section 4.2(a).
          “Pro Rata” means as to a particular Person, pro rata in accordance
with the number of shares of Company Stock that each such Person has requested
be included in a respective registration, regardless of the number of shares of
Company Stock held by each such Person.
          “Register,” “Registered” and “Registration” mean a registration
effected by preparing and filing a registration statement or similar document in
compliance with the requirements of the Securities Act, and the applicable rules
and regulations promulgated thereunder, and such registration statement becoming
effective.
          “Registrable Securities” means (i) all Common Stock owned or held by
the Company Shareholders (and their Permitted Transferees) or (ii) all Common
Stock and Founder Warrants and shares of Common Stock underlying Founder
Warrants owned or held by the Founders (and their Permitted Transferees). As to
any particular Registrable Securities, such securities shall cease to be
Registrable Securities when: (a) a Registration Statement with respect to the
sale of such securities shall have become effective under the Securities Act and
such securities shall have been sold, transferred, disposed of or exchanged in
accordance with such Registration Statement; (b) such securities shall have been
otherwise transferred, new certificates for them not bearing a legend
restricting further transfer shall have been delivered by Parent and subsequent
public distribution of them shall not require registration under the Securities
Act; or (c) such securities shall have ceased to be outstanding.
          “Registration Statement” means a registration statement filed by
Parent with the Commission in compliance with the Securities Act and the rules
and regulations promulgated thereunder for a public offering and sale of Common
Stock (other than a registration statement on Form S-4 or Form S-8, or their
successors, or any registration statement covering only securities proposed to
be issued in exchange for securities or assets of another entity).
          “Replacement Director” has the meaning set forth in Section 2.2.
          “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the Commission promulgated thereunder, all as the same
shall be in effect at the time.
          “Shareholders” means, for so long as any such Person holds Company
Stock, collectively, (i) the Founders, (ii) the Company Shareholders, (iii) the
Additional Shareholders, if any, and (iv) Persons who or which have acquired
shares of Company Stock from, and are

4



--------------------------------------------------------------------------------



 



Permitted Transferees of, any of the Persons referred to in clauses (i),
(ii) and (iii) or their Permitted Transferees (or any combination of the
foregoing).
          “Shareholder Indemnified Party” has the meaning set forth in
Section 6.1.
          “Third Party” means, with respect to any Shareholder, any Person other
than (i) such Shareholder’s Permitted Transferees and (ii) Parent.
          “Transfer” means to (a) directly or indirectly offer, sell, contract
to sell, pledge or otherwise dispose of any Company Stock, (b) enter into any
transaction which is designed to, or would reasonably be expected to, result in
the disposition, whether by actual disposition or effective economic disposition
due to cash settlement or otherwise, of Company Stock (including the filing or
participation in the filing of a registration statement with the SEC), or
(c) establish or increase a put equivalent position or liquidate or decrease a
call equivalent position relating to Company Stock within the meaning of
Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder. “Transferred” and “Transferee” each have a correlative meaning.
          “Underwriter” or “Underwriters” means a securities dealer or dealers
who purchases any Registrable Securities as principal in an underwritten
offering and not as part of such dealer or dealers’ market-making activities.
          “Underwritten Offering” means a sale of securities of Parent to an
underwriter or underwriters for reoffering to the public.
ARTICLE II
BOARD RIGHTS; MANAGEMENT ARRANGEMENTS
     Section 2.1 Board of Directors. Simultaneously with the Closing, each
Company Shareholder and Founder, severally and not jointly, agrees to vote or
otherwise give their consent in respect of all Common Stock held of record or
beneficially owned by such Company Shareholder or Founder, and Parent shall take
all necessary actions within its control, in order to cause:
               (a) Authorized Number. The number of directors serving on the
Board to be seven (7).
               (b) Members. The Founders shall designate one (1) member to the
Board (the “Founder Director”). The Company Shareholders shall designate two
(2) members to the Board (the “Company Shareholder Directors”). Four (4) members
of the Board shall be “independent” under the rules of the American Stock
Exchange (the “Independent Directors”), of which the Founders shall designate
two (2) members and the Company Shareholders shall designate two (2) members.
               (c) Classes. The Founder Director and one (1) of the Company
Shareholder Directors shall be appointed to the class of directors with a term
expiring on Parent’s third annual meeting of stockholders after consummation of
the Merger. One (1) of the

5



--------------------------------------------------------------------------------



 



Independent Directors designated by Parent, one (1) of the Independent Directors
designated by the Company Shareholders and one (1) of the Company Shareholder
Directors shall be appointed to the class of directors with a term expiring on
Parent’s second annual meeting of stockholders after consummation of the Merger.
One (1) of the Independent Directors designated by Parent and one (1) of the
Independent Directors designated by the Company Shareholders shall be appointed
to the class of directors with a term expiring on Parent’s first annual meeting
of stockholders after consummation of the Merger.
          Section 2.2 Replacement Directors. In the event of the death,
disability, disqualification, resignation or removal of the Founder Director or
his failure to be elected prior to the applicable Appointment Termination Date
(as defined below), Parent shall nominate for election to the Board a
replacement (the “Founder Replacement Director”) designated by a
Majority-in-interest of the Founders, who shall be entitled to serve until the
applicable Appointment Termination Date. In the event of the death, disability,
disqualification, resignation or removal of the Company Shareholder Directors or
their failure to be elected prior to the applicable Appointment Termination
Date, Parent shall nominate for election to the Board a replacement (the
“Company Shareholder Replacement Director” and together with the Founder
Replacement Director, the “Replacement Director”) designated by a
Majority-in-interest of the Company Shareholders, who shall be entitled to serve
until the applicable Appointment Termination Date. Such Replacement Director
shall meet any applicable requirements or qualifications under applicable law,
stock exchange rules and Parent’s organizational documents to be a member of the
Board. Nothing herein shall be deemed to require that any party hereto, or any
affiliate thereof, act or be in violation of any applicable provision of law,
legal duty or requirement, or stock exchange or stock market rule.
          Section 2.3 Termination of Director Appointment Right. All of the
parties to this Agreement who are entitled to vote with respect to the election
of directors of the Board agree to vote their shares in favor of the Board as
designated in Section 2.1(b), or the applicable Replacement Director until
(i) with respect to the Founder Director or the applicable Replacement Director,
the date when the Founders and their Permitted Transferees hold a number of
shares of Common Stock that is less than 25 percent (25%) of (x) the number of
outstanding shares of Common Stock held by the Founders at the Closing less
(y) any shares of Common Stock purchased by the Founders after the date hereof
and at or prior to the Closing and (ii) with respect to the Company Shareholder
Directors or the applicable Replacement Director, the date when the Company
Shareholders and their Permitted Transferees hold a number of shares of Common
Stock that is less than 25 percent (25%) of (x) the number of outstanding shares
of Common Stock held by the Company Shareholders at the Closing less (y) any
shares of Common Stock purchased, other than pursuant to the Merger Agreement,
by the Company Shareholders after the date hereof and at or prior to the Closing
(such date, the “Appointment Termination Date”); it being understood that
notwithstanding the occurrence of an Appointment Termination Date, any member of
the Board appointed pursuant to Article II shall continue to hold office until
the expiration of his or her respective term of office and until his or her
successor shall have been elected and qualified.

6



--------------------------------------------------------------------------------



 



ARTICLE III
TRANSFER RESTRICTIONS
          Section 3.1 Transfer Restrictions on Initial Parent Shares. Each
Company Shareholder agrees not to Transfer, directly or indirectly, any Initial
Parent Shares prior to the first anniversary of the Closing, except to a
Permitted Transferee.
          Section 3.2 Founder Transfer Restrictions.
               (a) The Common Stock and Founder Warrants that are owned by the
Founders and held in escrow pursuant the Founders Escrow Agreements shall
continue to be subject to the restrictions and other provisions of the Founders
Escrow Agreements in accordance with their terms and shall be released to the
Founders as and when provided for under the Founders Escrow Agreements.
               (b) In addition to the restrictions contained in Section 3.2(a),
each Founder agrees not to Transfer, directly or indirectly, any Company Stock
held by such Founder at or prior the Closing Date or received by such Founder
upon conversion of the Founder Warrants, in each case prior to the first
anniversary of the Closing, except to a Permitted Transferee.
          Section 3.3 Transfer Restrictions
               (a) Any Transfer of shares of Common Stock made in accordance
with this Article III to a Third Party or a Permitted Transferee shall be
effective only if:
               (i) in the case of a Transfer to a Permitted Transferee, such
Permitted Transferee (to the extent not already party to this Agreement) shall
agree in writing to be bound by the terms and conditions of this Agreement to
the same extent and in the same manner as the Shareholder transferring such
shares of Common Stock; and
               (ii) the Transfer to such Third Party or Permitted Transferee is
in compliance with all applicable federal, state and foreign securities laws.
          Section 3.4 Restrictive Legend. Each certificate representing the
Registrable Securities shall be stamped or otherwise imprinted with a legend
substantially in the following form (in addition to the legend required under
any applicable state securities laws):
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR ANY APPLICABLE
STATE SECURITIES LAWS. SUCH SHARES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE
OF SUCH REGISTRATION OR EXEMPTION THEREFROM UNDER SAID ACT OR LAWS. COPIES OF A
SHAREHOLDERS’ AGREEMENT GOVERNING TRANSFERS OF THESE

7



--------------------------------------------------------------------------------



 



SHARES MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDER OF
RECORD OF THIS CERTIFICATE TO THE SECRETARY OF THE COMPANY.
          Parent will promptly, upon request, remove any such legend when no
longer required by the terms of this Agreement or by applicable law.
     Section 3.5 Certain Representations.
               (a) Each Company Shareholder represents and warrants to Parent as
follows:
               (i) Such Company Shareholder is acquiring the Initial Parent
Shares for its own account, and not with a view to any distribution thereof in
violation of the securities laws and no other Person has any interest in or
participation in the Initial Parent Shares or any right, option, security
interest, pledge or other interest in or to the Initial Parent Shares. Such
Company Shareholder understands that such Initial Parent Shares have not been
registered under the Securities Act by reason of specific exemptions therefrom
which depend upon, among other things, the bona fide nature of the investment
intent and the accuracy of the Company Shareholder’s representations as
expressed herein.
               (ii) Such Company Shareholder’s financial condition and
investments are such that it is in a position to hold such Initial Parent Shares
for an indefinite period, bear the economic risks of the investment and
withstand the complete loss of the investment. Such Company Shareholder has
extensive knowledge and experience in financial and business matters and has the
capability to evaluate the merits and risks of such Initial Parent Shares. Such
Company Shareholder qualifies as an “accredited investor” as such term is
defined in Section 2(15) of the Securities Act and Regulation D promulgated
thereunder.
               (iii) Such Company Shareholder acknowledges that the Initial
Parent Shares to be purchased by the Company Shareholder must be held
indefinitely unless subsequently registered under the Securities Act or any
applicable state securities laws or unless exemptions from such registrations
are available.
ARTICLE IV
REGISTRATION RIGHTS
          Section 4.1 Demand Registration
               (a) Request by the Company Shareholders. At any time and from
time to time after the first anniversary of the Closing, a Majority-in-interest
of the Company Shareholders or the Permitted Transferees of the Company
Shareholders may make a written demand for registration under the Securities Act
of all or part of their Registrable Securities (a

8



--------------------------------------------------------------------------------



 



“Company Shareholder Demand Registration”). Any Company Shareholder Demand
Registration shall specify the number of shares of Registrable Securities
proposed to be sold and the intended method(s) of distribution thereof. Parent
will notify all Shareholders of the demand, and each Shareholder who wishes to
include all or a portion of such Shareholder’s Registrable Securities in the
Company Shareholder Demand Registration (each such Shareholder including shares
of Registrable Securities in such registration, a “Company Shareholder Demanding
Holder”) shall so notify Parent within fifteen (15) days after the receipt by
the Shareholder of the notice from Parent. Upon any such request, the Company
Shareholder Demanding Holders shall be entitled to have their Registrable
Securities included in the Company Shareholder Demand Registration, subject to
Section 4.1(e) and the provisos set forth in Section 5.1(a); provided, however,
Parent shall not be obligated to effect (i) more than four (4) Company
Shareholder Demand Registrations under this Section 4.1(a) or (ii) any such
registration pursuant to this Section 4.1(a) if the value of the Registrable
Securities that a Majority-in-interest of Company Shareholders propose to sell
in their demand for a Company Shareholder Demand Registration is less than
$15,000,000.
               (b) Request by the Founders. At any time and from time to time
after the date that is twelve (12) months following the Closing, a
Majority-in-interest of the Founders or the Permitted Transferees of the
Founders may make a written demand for registration under the Securities Act of
all or part of their Registrable Securities (a “Founder Demand Registration”).
Any demand for a Founder Demand Registration shall specify the number of shares
of Registrable Securities proposed to be sold and the intended method(s) of
distribution thereof. Parent will notify all Shareholders of the demand, and
each Shareholder who wishes to include all or a portion of such Shareholder’s
Registrable Securities in the Founder Demand Registration (each such Shareholder
including shares of Registrable Securities in such registration, a “Founder
Demanding Holder”) shall so notify Parent within fifteen (15) days after the
receipt by the Shareholder of the notice from Parent. Upon any such request, the
Founder Demanding Holders shall be entitled to have their Registrable Securities
included in the Founder Demand Registration, subject to Section 4.1(e) and the
provisos set forth in Section 5.1(a); provided, however, Parent shall not be
obligated to effect (i) more than three (3) Founder Demand Registrations under
this Section 4.1(b) or (ii) any such registration pursuant to this
Section 4.1(b) if the value of the Registrable Securities that a
Majority-in-interest of Founders propose to sell in their demand for a Founder
Demand Registration is less than $5,000,000.
               (c) Effective Registration. A registration will not count as a
Demand Registration until the Registration Statement filed with the Commission
with respect to such Demand Registration has been declared effective and Parent
has complied with all of its obligations under this Agreement with respect
thereto; provided, however, that if, after such Registration Statement has been
declared effective, the offering of Registrable Securities pursuant to a Demand
Registration is interfered with by any stop order or injunction of the
Commission or any other governmental agency or court, the Registration Statement
with respect to such Demand Registration will be deemed not to have been
declared effective, unless and until (i) such stop order or injunction is
removed, rescinded or otherwise terminated and (ii) a Majority-in-interest of
the Demanding Holders thereafter elect to continue the offering.
               (d) Underwritten Offering. If after the first anniversary of the
Closing, a Majority-in-interest of the Demanding Holders so elect and such
holders so advise Parent as part

9



--------------------------------------------------------------------------------



 



of their written demand for a Demand Registration, the offering of such
Registrable Securities pursuant to such Demand Registration shall be in the form
of a Underwritten Offering; provided, however, Parent shall not be obligated to
effect an Underwritten Offering if the value of the Registrable Securities that
a Majority-in-interest of Demanding Holders propose to sell in their demand for
a Demand Registration is less than $5,000,000. All Demanding Holders proposing
to distribute their securities through such Underwritten Offering shall enter
into an underwriting agreement in customary form with the Underwriter(s)
selected for such underwriting by a Majority-in-interest of the Demanding
Holders whom initiate the Demand Registration. The right of any Shareholder to
include its Registrable Securities in such registration shall be conditioned
upon such Shareholder’s participation in such underwriting and the inclusion of
such Shareholder’s Registrable Securities in the underwriting to the extent
provided herein.
               (e) Reduction of Offering. If the managing Underwriter(s) for a
Demand Registration that is to be an underwritten offering advises Parent and
the Demanding Holders in writing that the dollar amount or number of shares of
Registrable Securities that the Demanding Holders desire to sell, taken together
with all other shares of Common Stock or other securities that Parent desires to
sell and the shares of Common Stock or other securities, if any, as to which
registration has been requested pursuant to written contractual piggy-back
registration rights held by other shareholders of Parent, exceeds the maximum
dollar amount or maximum number of shares that can be sold in such offering
without adversely affecting the proposed offering price, the timing, the
distribution method, or the probability of success of such offering (such
maximum dollar amount or maximum number of shares, as applicable, the “Maximum
Number of Shares”), then Parent shall include in such registration: (i) first,
the Registrable Securities as to which Demand Registration has been requested by
the Demanding Holders, Pro Rata, that can be sold without exceeding the Maximum
Number of Shares; (ii) second, to the extent that the Maximum Number of Shares
has not been reached under the foregoing clause (i), the shares of Common Stock
or other securities for the account of other Shareholders that Parent is
obligated to register pursuant to the terms hereof; (iii) third, to the extent
that the Maximum Number of Shares has not been reached under the foregoing
clauses (i) and (ii), the shares of Common Stock or other securities for the
account of other shareholders of Parent that Parent is obligated to register
pursuant to written contractual arrangements with such shareholders, Pro Rata,
that can be sold without exceeding the Maximum Number of Shares; and
(iv) fourth, to the extent that the Maximum Number of Shares has not been
reached under the foregoing clauses (i), (ii) and (iii), the shares of Common
Stock or other securities that Parent desires to sell that can be sold without
exceeding the Maximum Number of Shares.
               (f) Withdrawal. If a Majority-in-interest of the Demanding
Holders disapprove of the terms of any underwriting or are not entitled to
include all of their Registrable Securities in any offering, such
Majority-in-interest of the Demanding Holders may elect to withdraw from such
offering by giving written notice to Parent and the Underwriter(s) of their
request to withdraw prior to the effectiveness of the Registration Statement
filed with the Commission with respect to such Demand Registration. If the
Majority-in-interest of the Demanding Holders withdraws from a proposed offering
relating to a Demand Registration, then such registration shall not count as a
Demand Registration provided for in Section 4.1. Notwithstanding any such
withdrawal, Parent shall pay all expenses incurred by the Shareholders in
connection with such Demand Registration as provided in Section 5.3; provided,
however, that

10



--------------------------------------------------------------------------------



 



Parent shall not be obligated to pay such expenses for more than one Demand
Registration that has been withdrawn by the same Demanding Holders.
          Section 4.2 Piggy-Back Registration.
               (a) Piggy-Back Rights. If at any time after the first anniversary
of the Closing Parent proposes to file a Registration Statement under the
Securities Act with respect to an offering of Common Stock or other securities
for its own account or for the accounts of Shareholders (including, without
limitation, pursuant to Section 4.1), other than a Registration Statement
(i) filed on Form S-8 or otherwise in connection with any employee stock option
or other benefit plan, (ii) filed on Form S-4 or otherwise for an exchange offer
or offering of securities solely to Parent’s existing shareholders, (iii) for an
offering of debt that is convertible into Common Stock, (iv) for a dividend
reinvestment plan or (v) filed pursuant to Section 4.3(c), then Parent shall
(x) give written notice of such proposed filing to the Shareholders as soon as
practicable, but in no event less than fifteen (15) days before the anticipated
filing date, which notice shall describe the amount and type of securities to be
included in such offering, the intended method(s) of distribution, and the name
of the proposed managing Underwriter(s), if any, of the offering and (y) offer
to the Shareholders in such notice the opportunity to register the sale of such
number of shares of Registrable Securities as such Shareholders may request in
writing within ten (10) days following receipt of such notice (a “Piggy-Back
Registration”). Parent shall cause such Registrable Securities to be included in
such registration and shall use its best efforts to cause the managing
Underwriter(s) of a proposed underwritten offering to permit the Registrable
Securities on the same terms and conditions as any similar securities of Parent
and to permit the sale or other disposition of such Registrable Securities in
accordance with the intended method(s) of distribution thereof. All Shareholders
proposing to distribute their securities through a Piggy-Back Registration that
involves an Underwriter(s) shall enter into an underwriting agreement in
customary form with the Underwriter(s) selected for such Piggy-Back
Registration.
               (b) Reduction of Offering. If the managing Underwriter(s) for a
Piggy-Back Registration that is to be an underwritten offering advises Parent
and the Shareholders in writing that the dollar amount or number of shares of
Company Stock or other securities that Parent desires to sell, taken together
the Registrable Securities as to which registration has been requested pursuant
this Section 4.2, and the shares of Company Stock or other securities, if any,
as to which registration has been requested pursuant to written contractual
piggy-back registration rights held by other shareholders of Parent, exceeds the
Maximum Number of Shares, then Parent shall include in any such registration:
               (i) If the registration is undertaken for Parent’s account:
(i) first, the shares of Common Stock or other securities that Parent desires to
sell that can be sold without exceeding the Maximum Number of Shares;
(ii) second, to the extent that the Maximum Number of Shares has not been
reached under the foregoing clause (i), the shares of Common Stock or other
securities, if any, comprised of Registrable Securities, as to which
registration has been requested pursuant to this Section 4.2, Pro Rata, that can
be sold without exceeding the Maximum Number of Shares; and (iii) third, to the
extent that the Maximum Number of shares has not been reached under the
foregoing clauses (i) and (ii),

11



--------------------------------------------------------------------------------



 



the shares of Common Stock or other securities for the account of other
shareholders that Parent is obligated to register pursuant to written
contractual piggy-back registration rights with such shareholders, Pro Rata,
that can be sold without exceeding the Maximum Number of Shares;
               (ii) If the registration is a “demand” registration undertaken at
the demand of shareholders of Parent other than the Shareholders: (i) first, the
shares of Common Stock or other securities for the account of the demanding
shareholders, Pro Rata, that can be sold without exceeding the Maximum Number of
Shares; (ii) second, to the extent that the Maximum Number of Shares has not
been reached under the foregoing clause (i), the shares of Common Stock or other
securities comprised of Registrable Securities, Pro Rata, as to which
registration has been requested pursuant to the terms hereof that can be sold
without exceeding the Maximum Number of Shares; (iii) third, to the extent that
the Maximum Number of Shares has not been reached under the foregoing clauses
(i) and (ii), the shares of Common Stock or other securities that Parent desires
to sell that can be sold without exceeding the Maximum Number of Shares; and
(iv) fourth, to the extent that the Maximum Number of Shares has not been
reached under the foregoing clauses (i), (ii) and (iii), the shares of Common
Stock or other securities for the account of other shareholders of Parent that
Parent is obligated to register pursuant to written contractual arrangements
with such Shareholders, Pro Rata, that can be sold without exceeding the Maximum
Number of Shares; or
               (iii) If the registration is a Demand Registration, the shares
required to be included pursuant to Section 4.1(e) hereof.
               (c) Withdrawal. Any Shareholder may elect to withdraw such
holder’s request for inclusion of Registrable Securities in any Piggy-Back
Registration by giving written notice to Parent of such request to withdraw
prior to the effectiveness of the Registration Statement. Parent (whether on its
own determination or as the result of a withdrawal by Persons making a demand
pursuant to written contractual obligations) may withdraw a Registration
Statement at any time prior to the effectiveness of the Registration Statement.
Notwithstanding any such withdrawal, subject to Section 4.1(f), Parent shall pay
all expenses incurred by the Shareholders in connection with such Piggy-Back
Registration as provided in Section 5.3.
          Section 4.3 Registrations on Form S-3.
               (a) Request for Registrations on Form S-3 by the Company
Shareholders. A Majority-in-interest of the Company Shareholders or the
Permitted Transferees of the Company Shareholders may at any time after the
first anniversary of the Closing demand in writing that Parent register the
resale of any or all of such Registrable Securities on Form S-3, provided,
however that Parent shall not be obligated to effect such request through an
Underwritten Offering. Upon receipt of such written request, Parent will
promptly give written notice of the proposed registration to all Shareholders,
and, as soon as practicable thereafter, effect the registration of all or such
portion of such Majority-in-interest of the Company Shareholders or the
transferees of the Company Shareholders’ Registrable Securities as are

12



--------------------------------------------------------------------------------



 



specified in such request, together with all or such portion of the Registrable
Securities, if any, of any other Shareholders joining in such request as are
specified in a written request given within fifteen (15) days after receipt of
such written notice from Parent; provided, however, that Parent shall not be
obligated to effect any such registration pursuant to this Section 4.3(a): (i)
if Form S-3 is not available for such offering or (ii) if the value of the
Registrable Securities that a Majority-in-interest of the Company Shareholders
or their Permitted Transferees of the Company Shareholders propose to sell in
their demand pursuant to this Section 4.3(a) is less than $15,000,000.
Registrations effected pursuant to this Section 4.3(a) shall not be counted as
Demand Registrations effected pursuant to Section 4.1.
               (b) Request for Registrations on Form S-3 by the Founders. A
Majority-in-interest of the Founders or the Permitted Transferees of the
Founders may at any time after the first anniversary of the Closing demand in
writing that Parent register the resale of any or all of such Registrable
Securities on Form S-3, provided, however that Parent shall not be obligated to
effect such request through an Underwritten Offering. Upon receipt of such
written request, Parent will promptly give written notice of the proposed
registration to all Shareholders, and, as soon as practicable thereafter, effect
the registration of all or such portion of such Majority-in-interest of the
Founders or the transferees of the Founders’ Registrable Securities as are
specified in such request, together with all or such portion of the Registrable
Securities or other securities of Parent, if any, of any other Shareholders
joining in such request as are specified in a written request given within
fifteen (15) days after receipt of such written notice from Parent; provided,
however, that Parent shall not be obligated to effect any such registration
pursuant to this Section 4.3(b): (i) if Form S-3 is not available for such
offering or (ii) if the value of the Registrable Securities that a
Majority-in-interest of Founders or their Permitted Transferees of the Founders
propose to sell in their demand for a Founder Demand Registration is less than
$5,000,000. Registrations effected pursuant to this Section 4.3(b) shall not be
counted as Demand Registrations effected pursuant to Section 4.1.
               (c) Without limiting the foregoing, Parent shall, (i) within
one-hundred eighty (180) days following the Closing, file a registration
statement on Form S-3 (or other registration form if Parent is not eligible to
use Form S-3) with respect to the resale of any of the Registrable Securities
issued at the Closing or requested by the Company Shareholders and the Founders
to be included in such registration statement, including any Escrowed Indemnity
Shares (as defined in the Merger Agreement) and any shares purchased by any
Company Shareholder with cash proceeds of the Merger received at the Closing,
and (ii) within one-hundred eighty (180) days following the issuance of any
Earnout Shares (as defined in the Merger Agreement), file a registration
statement on Form S-3 (or other registration form if Parent is not then eligible
to use Form S-3) with respect to the resale of such Earnout Shares, and Parent
shall use its reasonable efforts to cause such registration statement to become
effective as soon as is practicable; provided, however, that any resales of
Registrable Securities pursuant to this Section 4.3(c) shall in all
circumstances be subject to the transfer restrictions set forth in Sections 3.1
and 3.2. Registrations effected pursuant to this Section 4.3(c) shall not be
counted as a Demand Registration effected pursuant to Section 4.1, but shall be
treated as a “demand” registration for purposes of any other contractual
agreements Columbus has with holders of Columbus common stock, warrants or units
to register shares of Columbus common stock (including, but not limited to, for
purposes of addressing any restrictions imposed by the SEC on the number of
shares of Columbus common stock to be registered under this Section 4.3(c) and

13



--------------------------------------------------------------------------------



 



determining which shares will first be excluded from such registration), and, if
applicable, shall be subject to the other limitations set forth in Section 4.1
and 4.2.
ARTICLE V
REGISTRATION PROCEDURES
          Section 5.1 Filings; Information. Whenever Parent is required to
effect the registration of any Registrable Securities pursuant to Article IV,
Parent shall use its best efforts to effect the registration and sale of such
Registrable Securities in accordance with the intended method(s) of distribution
thereof as expeditiously as practicable, and in connection with any such
request:
               (a) Filing Registration Statement. Parent shall, as expeditiously
as possible and in any event within ninety (90) days after receipt of a request
for a Demand Registration pursuant to Section 4.1, prepare and file with the
Commission a Registration Statement on any form for which Parent then qualifies
or that counsel for Parent shall deem appropriate and which form shall be
available for the resale of all Registrable Securities to be registered
thereunder in accordance with the intended method(s) of distribution thereof,
and shall use its best efforts to cause such Registration Statement to become
and remain effective for the period required by Section 5.1(c); provided,
however, that Parent shall have the right to defer any Demand Registration for
up to thirty (30) days, and any Piggy-Back Registration for such period as may
be applicable to deferment of any demand registration to which such Piggy-Back
Registration relates, in each case if Parent shall furnish to the Shareholders a
certificate signed by the chief executive officer or chairman of Parent stating
that, in the good faith judgment of the Board, it would be materially
detrimental to Parent and its shareholders for such Registration Statement to be
effected at such time; provided further, however, that Parent shall not have the
right to exercise the right set forth in the immediately preceding proviso more
than once in any 365-day period in respect of a Demand Registration hereunder.
               (b) Copies. Parent shall, prior to filing a Registration
Statement or prospectus, or any amendment or supplement thereto, furnish without
charge to the Shareholders included in such registration, and, if requested in
writing by any Shareholder, such holders’ legal counsel, copies of such
Registration Statement as proposed to be filed, each amendment and supplement to
such Registration Statement (in each case including all exhibits thereto and
documents incorporated by reference therein), the prospectus included in such
Registration Statement (including each preliminary prospectus) and such other
documents as the Shareholders included in such registration or legal counsel for
any such holders may request in order to facilitate the disposition of the
Registrable Securities owned by such holders.
               (c) Amendments and Supplements. Parent shall prepare and file
with the Commission such amendments, including post-effective amendments, and
supplements to such Registration Statement and the prospectus used in connection
therewith as may be necessary to keep such Registration Statement effective and
in compliance with the provisions of the Securities Act until all Registrable
Securities and other securities covered by such Registration Statement have been
disposed of in accordance with the intended method(s) of distribution set forth
in such Registration Statement (which period shall not exceed the sum of

14



--------------------------------------------------------------------------------



 



one hundred eighty (180) days (three-hundred sixty (360) days in the case of any
Registration Statement filed pursuant to Section 4.3(c)) plus any period during
which any such disposition is interfered with by any stop order or injunction of
the Commission or any governmental agency or court) or such securities have been
withdrawn.
               (d) Notification. After the filing of a Registration Statement,
Parent shall promptly, and in no event more than two (2) business days after
such filing, notify the Shareholders included in such Registration Statement of
such filing, and shall further notify such holders promptly and confirm such
advice in writing in all events within two (2) business days of the occurrence
of any of the following: (i) when such Registration Statement becomes effective;
(ii) when any post-effective amendment to such Registration Statement becomes
effective; (iii) the issuance or threatened issuance by the Commission of any
stop order (and Parent shall take all actions required to prevent the entry of
such stop order or to remove it if entered); and (iv) any request by the
Commission for (x) any amendment or supplement to such Registration Statement or
any prospectus relating thereto or (y) additional information of the occurrence
of an event requiring the preparation of a supplement or amendment to such
prospectus so that, as thereafter delivered to the purchasers of the securities
covered by such Registration Statement, such prospectus will not contain an
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading.
Parent shall promptly make available to the Shareholders included in such
Registration Statement any such supplement or amendment.
               (i) Before filing with the Commission a Registration Statement or
prospectus or any amendment or supplement thereto, including documents
incorporated by reference, Parent shall furnish to the Shareholders included in
such Registration Statement and to the legal counsel for any such holders,
copies of all such documents proposed to be filed sufficiently in advance of
filing to provide such holders and their legal counsel with a reasonable
opportunity to review such documents and comment thereon, and Parent shall not
file any Registration Statement or prospectus or amendment or supplement
thereto, including documents incorporated by reference, to which such holders or
their legal counsel shall reasonably object.
               (e) Securities Laws Compliance. Parent shall use its best efforts
to (i) register or qualify the Registrable Securities covered by the
Registration Statement under such securities or “blue sky” laws of such
jurisdictions (domestic or foreign) as the Shareholders included in such
Registration Statement (in light of their intended plan of distribution) may
request and (ii) take such action necessary to cause such Registrable Securities
covered by the Registration Statement to be registered with or approved by such
other Governmental Authorities as may be necessary by virtue of the business and
operations of Parent and do any and all other acts and things that may be
necessary or advisable to enable the Shareholders included in such Registration
Statement to consummate the disposition of such Registrable Securities in such
jurisdictions; provided, however, that Parent shall not be required to qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this paragraph or subject itself to taxation in any
such jurisdiction.

15



--------------------------------------------------------------------------------



 



               (f) Agreements for Disposition. Parent shall enter into customary
agreements (including, if applicable, an underwriting agreement in customary
form) and take such other actions as are reasonably required in order to
expedite or facilitate the disposition of such Registrable Securities. The
representations, warranties and covenants of Parent in any underwriting
agreement which are made to or for the benefit of any Underwriter(s), to the
extent applicable, shall also be made to and for the benefit of the Shareholders
included in such Registration Statement. No Shareholder included in such
Registration Statement shall be required to make any representations or
warranties in the underwriting agreement except, if applicable, with respect to
such holder’s organization, good standing, authority, title to Registrable
Securities, lack of conflict of such sale with such holder’s material agreements
and organizational documents, and with respect to written information relating
to such holder that such holder has furnished in writing expressly for inclusion
in such Registration Statement.
               (g) Cooperation. The principal executive officer of Parent, the
principal financial officer of Parent, the principal accounting officer of
Parent and all other officers and members of the management of Parent shall
cooperate fully in any offering of Registrable Securities hereunder, which
cooperation shall include, without limitation, the preparation of the
Registration Statement with respect to such offering and all other offering
materials and related documents, and participation in meetings with
Underwriter(s), attorneys, accountants and the Shareholders included in such
Registration Statement.
               (h) Records. Parent shall make available for inspection by the
Shareholders included in such Registration Statement, any Underwriter(s)
participating in any disposition pursuant to such Registration Statement and any
attorney, accountant or other professional retained by any Shareholder included
in such Registration Statement or any Underwriter, all financial and other
records, pertinent corporate documents and properties of Parent as shall be
necessary to enable them to exercise their due diligence responsibility, and
cause Parent’s officers, directors and employees to supply all information
requested by any of them in connection with such Registration Statement.
               (i) Opinions and Comfort Letters. Parent shall furnish to each
Shareholder included in any Registration Statement a signed counterpart,
addressed to such holder, of (i) any opinion of counsel to Parent delivered to
any Underwriter and (ii) any comfort letter from Parent’s independent public
accountants delivered to any Underwriter.
               (j) Earnings Statement. Parent shall comply with all applicable
rules and regulations of the Commission and the Securities Act, and make
available to its shareholders, as soon as practicable, an earnings statement
covering a period of twelve (12) months, beginning within three (3) months after
the effective date of the Registration Statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder.
               (k) Listing. Parent shall use its best efforts to cause all
Registrable Securities included in any registration to be listed on such
exchanges or otherwise designated for trading in the same manner as similar
securities issued by Parent are then listed or designated or, if no such similar
securities are then listed or designated, in a manner satisfactory to a
Majority-in-interest of the Shareholders included in such registration.

16



--------------------------------------------------------------------------------



 



          Section 5.2 Obligation to Suspend Distribution. Upon receipt of any
notice from Parent of the happening of any event of the kind described in
Section 5.1(d)(iv), or, in the case of a resale registration on Form S-3
pursuant to Section 4.3 hereof, upon any suspension by Parent, pursuant to a
written insider trading compliance program adopted by the Board, of the ability
of all “insiders” covered by such program to transact in Parent’s securities
because of the existence of material non-public information, each Shareholder
included in any registration shall immediately discontinue disposition of such
Registrable Securities pursuant to the Registration Statement covering such
Registrable Securities until such holder receives the supplemented or amended
prospectus contemplated by Section 5.1(d)(iv) or the restriction on the ability
of “insiders” to transact in Parent’s securities is removed, as applicable, and,
if so directed by Parent, each such holder will deliver to Parent all copies,
other than permanent file copies then in such holder’s possession, of the most
recent prospectus covering such Registrable Securities at the time of receipt of
such notice.
          Section 5.3 Registration Expenses. Parent shall bear all costs and
expenses incurred in connection with any Demand Registration pursuant to
Section 4.1, any Piggy-Back Registration pursuant to Section 4.2, any
registration on Form S-3 effected pursuant to Section 4.3, and all expenses
incurred in performing or complying with its other obligations under this
Agreement, whether or not the Registration Statement becomes effective,
including, without limitation: (i) all registration and filing fees; (ii) fees
and expenses of compliance with securities or “blue sky” laws (including fees
and disbursements of counsel in connection with blue sky qualifications of the
Registrable Securities); (iii) printing expenses; (iv) Parent’s internal
expenses (including, without limitation, all salaries and expenses of its
officers and employees); (v) the fees and expenses incurred in connection with
the listing of the Registrable Securities as required by Section 5.1(k);
(vi) Financial Industry Regulatory Authority fees; (vii) fees and disbursements
of counsel for Parent and fees and expenses for independent certified public
accountants retained by Parent (including the expenses or costs associated with
the delivery of any opinions or comfort letters requested pursuant to
Section 5.1(i)); (viii) the fees and expenses of any special experts retained by
Parent in connection with such registration; and (ix) the fees and expenses of
one legal counsel selected by a Majority-in-interest of the Company Shareholders
included in such registration and the fees and expenses of one legal counsel
selected by a Majority-in interest of the Founders included in such
registration. Parent shall have no obligation to pay any underwriting discounts
or selling commissions attributable to the Registrable Securities being sold by
the holders thereof, which underwriting discounts or selling commissions shall
be borne by such holders. Additionally, in an underwritten offering, all selling
Shareholders and Parent shall bear the expenses of the Underwriter(s) Pro Rata,
except as specified in Section 4.1(f).
          Section 5.4 Information. The Shareholders shall provide such
information as may reasonably be requested by Parent, or the managing
Underwriter, if any, in connection with the preparation of any Registration
Statement, including amendments and supplements thereto, in order to effect the
registration of any Registrable Securities under the Securities Act pursuant to
Article V hereof and in connection with Parent’s obligation to comply with
federal and applicable state securities laws. At least five (5) business days
prior to the first anticipated filing date of any Registration Statement, Parent
shall notify each Shareholder of the information Parent requires from such
Shareholder if such Shareholder elects to have any of the Registrable Securities
included in such Registration Statement. Each Shareholder shall provide such

17



--------------------------------------------------------------------------------



 



information to Parent at least two (2) business days prior to the first
anticipated filing date of such Registration Statement if such Shareholder
elects to have any of the Registrable Securities included in such Registration
Statement.
ARTICLE VI
INDEMNIFICATION AND CONTRIBUTION
          Section 6.1 Indemnification by Parent. Parent agrees to indemnify and
hold harmless each Company Shareholder, Founder, each other Shareholder, each of
the foregoing’s respective officers, employees, affiliates, directors, partners,
members, attorneys and agents, and each person, if any, who controls a Company
Shareholder, Founder and each other Shareholder (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) (each, a
“Shareholder Indemnified Party”), from and against any expenses, losses,
judgments, claims, damages, liabilities or actions, whether joint or several,
arising out of or based upon any untrue statement or allegedly untrue statement
of a material fact contained in any Registration Statement under which the sale
of such Registrable Securities was registered under the Securities Act, any
preliminary prospectus, final prospectus or summary prospectus contained in the
Registration Statement, or any amendment or supplement to such Registration
Statement, or arising out of or based upon any omission or alleged omission to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, or any violation by Parent of the Securities
Act or any rule or regulation promulgated thereunder applicable to Parent and
relating to action or inaction required of Parent in connection with any such
registration. Parent shall promptly reimburse the Shareholder Indemnified Party
for any legal and any other expenses reasonably incurred by such Shareholder
Indemnified Party in connection with investigating and defending any such
expense, loss, judgment, claim, damage, liability or action; provided, however,
that Parent will not be liable in any such case to the extent that any such
expense, loss, judgment, claim, damage, liability or action arises out of or is
based upon any untrue statement or allegedly untrue statement or omission or
alleged omission made in any such Registration Statement, any preliminary
prospectus, final prospectus, or summary prospectus, or any such amendment or
supplement, in reliance upon and in conformity with information furnished to
Parent, in writing, by such selling holder expressly for use therein. Parent
also shall indemnify any Underwriter of the Registrable Securities, their
officers, affiliates, directors, partners, members and agents and each person
who controls such Underwriter on substantially the same basis as that of the
indemnification provided above in this Section 7.1.
          Section 6.2 Indemnification by the Shareholders. Each selling
Shareholder will, in the event that any registration of any Registrable
Securities held by such selling holder is being effected under the Securities
Act pursuant to this Agreement, indemnify and hold harmless Parent, each of its
directors and officers and each Underwriter, if any, and each other selling
holder and each other person, if any, who controls another selling holder or
such Underwriter within the meaning of the Securities Act, against any losses,
judgments, claims, damages, liabilities or actions, whether joint or several,
insofar as such losses, judgments, claims, damages, liabilities or actions arise
out of or are based upon any untrue statement or allegedly untrue statement of a
material fact contained in any Registration Statement under which the sale of
such Registrable Securities was registered under the Securities Act, any
preliminary prospectus, final prospectus or summary prospectus contained in the
Registration Statement, or any amendment or

18



--------------------------------------------------------------------------------



 



supplement to the Registration Statement, or arise out of or are based upon any
omission or the alleged omission to state a material fact required to be stated
therein or necessary to make the statement therein not misleading, if the
statement or omission was made in reliance upon and in conformity with
information furnished in writing to Parent by such selling holder expressly for
use therein, and shall reimburse Parent, its directors and officers, and each
other selling holder or controlling person for any legal or other expenses
reasonably incurred by any of them in connection with investigation or defending
any such loss, judgment, claim, damage, liability or action. Each selling
holder’s indemnification obligations hereunder shall be several and not joint
and shall be limited to the amount of any net proceeds actually received by such
selling holder.
          Section 6.3 Conduct of Indemnification Proceedings. Promptly after
receipt by any Person of any notice of any loss, judgment, claim, damage,
liability or action in respect of which indemnity may be sought pursuant to
Section 6.1 or 6.2, such Person (the “Indemnified Party”) shall, if a claim in
respect thereof is to be made against any other Person for indemnification
hereunder, notify such other Person (the “Indemnifying Party”) in writing of the
loss, judgment, claim, damage, liability or action; provided, however, that the
failure by the Indemnified Party to notify the Indemnifying Party shall not
relieve the Indemnifying Party from any liability which the Indemnifying Party
may have to such Indemnified Party hereunder, except and solely to the extent
the Indemnifying Party is actually prejudiced by such failure. If the
Indemnified Party is seeking indemnification with respect to any claim or action
brought against the Indemnified Party, then the Indemnifying Party shall be
entitled to participate in such claim or action, and, to the extent that it
wishes, jointly with all other Indemnifying Parties, to assume control of the
defense thereof with counsel satisfactory to the Indemnified Party. After notice
from the Indemnifying Party to the Indemnified Party of its election to assume
control of the defense of such claim or action, the Indemnifying Party shall not
be liable to the Indemnified Party for any legal or other expenses subsequently
incurred by the Indemnified Party in connection with the defense thereof other
than reasonable costs of investigation; provided, however, that in any action in
which both the Indemnified Party and the Indemnifying Party are named as
defendants, the Indemnified Party shall have the right to employ separate
counsel (but no more than one such separate counsel) to represent the
Indemnified Party and its controlling Persons who may be subject to liability
arising out of any claim in respect of which indemnity may be sought by the
Indemnified Party against the Indemnifying Party, with the fees and expenses of
such counsel to be paid by such Indemnifying Party if, based upon the advice of
counsel of such Indemnified Party, representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. No Indemnifying Party shall, without the prior written consent of
the Indemnified Party, consent to entry of judgment or effect any settlement of
any claim or pending or threatened proceeding in respect of which the
Indemnified Party is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party, unless such judgment or settlement
includes an unconditional release of such Indemnified Party from all liability
arising out of such claim or proceeding.
          Section 6.4 Contribution.
               (a) If the indemnification provided for in the foregoing
Sections 6.1, 6.2 and 6.3 is unavailable to any Indemnified Party in respect of
any loss, judgment, claim, damage, liability or action referred to herein, then
each such Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified

19



--------------------------------------------------------------------------------



 



Party as a result of such loss, judgment, claim, damage, liability or action in
such proportion as is appropriate to reflect the relative fault of the
Indemnified Parties and the Indemnifying Parties in connection with the actions
or omissions which resulted in such loss, judgment, claim, damage, liability or
action, as well as any other relevant equitable considerations. The relative
fault of any Indemnified Party and any Indemnifying Party shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by such Indemnified Party or such Indemnifying
Party and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.
               (b) The parties hereto agree that it would not be just and
equitable if contribution pursuant to this Section 6.4 were determined Pro Rata
or by any other method of allocation which does not take account of the
equitable considerations referred to in Section 6.4(a).
               (c) The amount paid or payable by an Indemnified Party as a
result of any loss, judgment, claim, damage, liability or action referred to in
Section 6.4(a) shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses incurred by such Indemnified Party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 6.4, no Shareholder shall be
required to contribute any amount in excess of the dollar amount of the net
proceeds (after payment of any underwriting fees, discounts, commissions or
taxes) actually received by such holder from the sale of Registrable Securities
that gave rise to such contribution obligation. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.
ARTICLE VII
UNDERWRITING AND DISTRIBUTION
          Section 7.1 Rule 144. Parent covenants that, to the extent that
Rule 144 is available with respect to resales of shares of Common Stock by the
Shareholders, it shall file any reports required to be filed by it under the
Securities Act and the Exchange Act and shall take such further action as the
Shareholders may reasonably request, all to the extent required from time to
time to enable such holders to sell Registrable Securities without registration
under the Securities Act within the limitation of the exemptions provided by
Rule 144 under the Securities Act, as such Rule may be amended from time to
time, or any similar rule or regulation hereafter adopted by the Commission.
ARTICLE VIII
TERMINATION
          Section 8.1 This Agreement shall terminate (a) with respect to the
Company Shareholders, on the date when the Company Shareholders hold a number of
shares of Common Stock that is less than 25 percent (25%) of (x) the number of
outstanding shares of Common Stock held by the Company Shareholders at the
Closing less (y) any shares of Common Stock

20



--------------------------------------------------------------------------------



 



purchased, other than pursuant to the Merger Agreement, by the Company
Shareholders after the date hereof and at or prior to the Closing and (b) with
respect to the Founders, on the date when the Founders hold a number of shares
of Common Stock that is less than 25 percent (25%) of (x) the number of
outstanding shares of Common Stock held by the Founders at the Closing less
(y) any shares of Common Stock purchased by the Founders after the date hereof
and at or prior to the Closing, provided, however, that, in either case, (i) the
provisions of Article III shall survive any termination, (ii) the rights
conferred to the Company Shareholders by Article IV and Article V of this
Agreement shall survive until the Company Shareholders no longer own any Common
Stock, (iii) the rights conferred to the Founders by Article IV and Article V of
this Agreement shall survive until the Founders no longer own any Common Stock
or Founder Warrants, and (iv) the provisions of Article VI and Article VII shall
survive any termination.
ARTICLE IX
MISCELLANEOUS
          Section 9.1 Charter and Bylaws. The parties shall take or cause to be
taken all lawful action necessary to ensure at all times as of and following the
Closing that the certificate of incorporation and by-laws of Parent are not
inconsistent with the provisions of this Agreement or the transactions
contemplated hereby.
          Section 9.2 Other Registration Rights. Except as set forth on
Schedule 9.2, Parent represents and warrants that no Person, other than a
Shareholder, has any right to require Parent to register any Common Stock for
sale or to include Common Stock in any registration filed by Parent for the sale
of Common Stock for its own account or for the account of any other Person. In
the event of any registration in which the underwriter cut-back priority
provisions contained in the agreements set forth on Schedule 9.2 apply, if there
is a conflict between such provisions and the provisions contained in this
Agreement, the underwriter cut-back priority provisions in such agreements set
forth on Schedule 9.2 shall control
          Section 9.3 Assignment; No Third Party Beneficiaries. This Agreement
and the rights, duties and obligations of Parent hereunder may not be assigned
or delegated by Parent in whole or in part. This Agreement and the rights,
duties and obligations of the Shareholders hereunder may be freely assigned or
delegated by such Shareholder in conjunction with and to the extent of any
Transfer of Registrable Securities by any such holder. This Agreement and the
provisions hereof shall be binding upon and shall inure to the benefit of each
of the parties and their respective successors and the Permitted Transferees of
the Company Shareholders, the Founders or Shareholders. This Agreement is not
intended to confer any rights or benefits on any Persons that are not party
hereto other than as expressly set forth in Article VII and this Section 9.3.
          Section 9.4 Notices. All notices, demands, requests, consents,
approvals or other communications (collectively, “Notices”) required or
permitted to be given hereunder or which are given with respect to this
Agreement shall be in writing and shall be personally served, delivered by
reputable air courier service with charges prepaid, or transmitted by hand
delivery, telegram, telex or facsimile, addressed as set forth below or to such
other address as such party shall have specified most recently by written
notice. Notice shall be deemed given on the date of

21



--------------------------------------------------------------------------------



 



service or transmission if personally served or transmitted by telegram, telex
or facsimile; provided, however, that if such service or transmission is not on
a business day or is after normal business hours, then such notice shall be
deemed given on the next business day. Notice otherwise sent as provided herein
shall be deemed given on the next business day following timely delivery of such
notice to a reputable air courier service with an order for next-day delivery.
To Parent prior to the Closing:
Columbus Acquisition Corp.
153 E. 53rd Street
New York, NY 10022
Attn: Chief Executive Officer
with a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, NY 10036
Attn: Thomas W. Greenberg, Esq.
To Parent after the Closing:
Integrated Drilling Equipment Company
18 Augusta Pines, Suite 240E
Spring, TX 77389
Attn: Chief Financial Officer
with a copy to:
Pryor Cashman LLP
410 Park Avenue
New York, NY 10022
Attn: Eric M. Hellige, Esq.
       John J. Crowe
To the Founders, to:
Columbus Acquisition Holdings LLC
153 E. 53rd Street
New York, NY 10022
Attn: Chief Executive Officer

22



--------------------------------------------------------------------------------



 



          To the Company Shareholders, to the addresses of such Company
          Shareholders on the signature pages hereto.
Notwithstanding the foregoing, all notices and other communications to a
Shareholder relating to a specific Registration Statement in which such
Shareholder is included as selling securityholders may be given by Parent by
e-mail transmission to the e-mail addresses furnished by such Shareholder to
Parent pursuant to Section 5.4.
          Section 9.5 Severability. This Agreement shall be deemed severable,
and the invalidity or unenforceability of any term or provision hereof shall not
affect the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible that is valid and enforceable.
          Section 9.6 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, and all of which taken
together shall constitute one and the same instrument.
          Section 9.7 Entire Agreement. This Agreement (including all agreements
entered into pursuant hereto and all certificates and instruments delivered
pursuant hereto and thereto) constitute the entire agreement of the parties with
respect to the subject matter hereof and supersede all prior and contemporaneous
agreements, representations, understandings, negotiations and discussions
between the parties, whether oral or written; except as described in
Section 3.3. Without limiting the generality of the foregoing, the parties
acknowledge and agree that upon consummation of the Merger, the registration
rights provisions of the Registration Rights Agreement, dated May 18, 2007, by
and among Parent and the parties signatory thereto shall be superseded by the
registration rights provisions hereunder.
          Section 9.8 Modifications and Amendments. No amendment, modification
or termination of this Agreement shall be binding upon any party unless executed
in writing by such party.
          Section 9.9 Titles and Headings. Titles and headings of articles and
sections of this Agreement are for convenience only and shall not affect the
construction of any provision of this Agreement.
          Section 9.10 Waivers and Extensions. Any party to this Agreement may
waive any right, breach or default which such party has the right to waive;
provided, however, that such waiver will not be effective against the waiving
party unless it is in writing, is signed by such party, and specifically refers
to this Agreement. Waivers may be made in advance or after the right waived has
arisen or the breach or default waived has occurred. Any waiver may be
conditional. No waiver of any breach of any agreement or provision herein
contained shall be deemed a waiver of any preceding or succeeding breach thereof
or of any other agreement or provision herein contained. No waiver or extension
of time for performance of any obligations or acts shall be deemed a waiver or
extension of the time for performance of any other obligations or acts.

23



--------------------------------------------------------------------------------



 



          Section 9.11 Remedies Cumulative. In the event that Parent fails to
observe or perform any covenant or agreement to be observed or performed under
this Agreement, the Company Shareholders, the Founders, any Shareholder or the
respective successors and permitted assignees of the foregoing may proceed to
protect and enforce its rights by suit in equity or action at law, whether for
specific performance of any term contained in this Agreement or for an
injunction against the breach of any such term or in aid of the exercise of any
power granted in this Agreement or to enforce any other legal or equitable
right, or to take any one or more of such actions, without being required to
post a bond. None of the rights, powers or remedies conferred under this
Agreement shall be mutually exclusive, and each such right, power or remedy
shall be cumulative and in addition to any other right, power or remedy, whether
conferred by this Agreement or now or hereafter available at law, in equity, by
statute or otherwise.
          Section 9.12 Governing Law. This Agreement shall be governed by,
interpreted under, and construed in accordance with the internal laws of the
State of Delaware applicable to agreements made and to be performed within the
State of New York, without giving effect to any choice-of-law provisions thereof
that would compel the application of the substantive laws of any other
jurisdiction.
          Section 9.13 Waiver of Trial by Jury. Each party hereby irrevocably
and unconditionally waives the right to a trial by jury in any action, suit,
counterclaim or other proceeding (whether based on contract, tort or otherwise)
arising out of, connected with or relating to this Agreement, the transactions
contemplated hereby, or the actions of the Founders and Company Shareholders in
the negotiation, administration, performance or enforcement hereof.
          Section 9.14 Effectiveness. This Agreement shall be effective upon,
and is subject to, the Closing. In the event that the Merger Agreement is
terminated prior to Closing, this Agreement shall cease to have any further
power or effect.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

24



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed and delivered by their duly authorized representatives as of the date
first written above.

                  COLUMBUS ACQUISITION CORP.    
 
           
 
  By:   /s/ Andrew Intrater    
 
           
 
  Name:   Andrew Intrater    
 
  Title:   Chief Executive Officer    
 
                Stephen Cope, as escrow representative    
 
           
 
  By:   /s/ Stephen Cope    
 
           
 
  Name:        
 
  Title:        
 
                FOUNDERS:    
 
                COLUMBUS ACQUISITION HOLDINGS LLC    
 
           
 
  By:   /s/ Andrew Intrater    
 
           
 
  Name:   Andrew Intrater    
 
  Title:   Senior Managing Partner    
 
                /s/ Barry J. Rourke                   Barry J. Rourke    
 
                /s/ Eric Zachs                   Eric Zachs    
 
                /s/ Rolf Zimmermann                   Rolf Zimmermann    

 



--------------------------------------------------------------------------------



 



                  /s/ Jason Lustig                   Jason Lustig    
 
                /s/ Michael W. Ernestus                   Michael W. Ernestus  
 

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO SHAREHOLDERS’ AGREEMENT
COMPANY SHAREHOLDERS:                         
 
 
Accepted and Agreed as of the date first above written:  

         
 
  M1 CAPITAL GROUP LTD.    
 
       
 
By:
       
 
 
 
Name: Michael Campbell    
 
  Title: Managing Director    
 
       
Address:
  Akara Building    
 
  24 De Castro Street    
 
  Wickhams Cay 1, Road Town    
 
  Tortola, British Virgin Islands    

 

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO SHAREHOLDERS’ AGREEMENT
 
 
Accepted and Agreed as of the date first above written:

     
 
Michael Campbell
   

Address:   11753 Willard Avenue
Tustin, CA 92782

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO SHAREHOLDERS’ AGREEMENT
 
 
Accepted and Agreed as of the date first above written:

     
 
Theodore Swindells
   

Address:   139 24th Avenue
San Francisco, CA 94121

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO SHAREHOLDERS’ AGREEMENT
 
 
Accepted and Agreed as of the date first above written:

     
 
Edward Mooney
   

Address:   1503 Smokey Mountain Drive
Petaluma, CA 94954

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO SHAREHOLDERS’ AGREEMENT
 
 
Accepted and Agreed as of the date first above written:

     
 
Deyin Chen
   

Address:   300 Jinxiu Road, Suite 18-1602
Shanghai, China 200135

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO SHAREHOLDERS’ AGREEMENT
 
Accepted and Agreed as of the date first above written:

         
 
  PRYOR CASHMAN LLP    
 
       
By:
       
 
 
 
Name: Eric M. Hellige    
 
  Title: Partner    
 
       
Address:
  410 Park Avenue    
 
  New York, NY 10022    

 

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO SHAREHOLDERS’ AGREEMENT
 
 
Accepted and Agreed as of the date first above written:

     
 
John F. Steinmetz
   

Address:   33 Fairchild Road
Sharon, CT 06069

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO SHAREHOLDERS’ AGREEMENT
 
 
Accepted and Agreed as of the date first above written:

     
 
Gregory Lorenzetti
   

Address:   630-101 Holbrook Court
Long Beach, CA 90803

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO SHAREHOLDERS’ AGREEMENT
 
 
Accepted and Agreed as of the date first above written:

     
 
Jeff Senglaub
   

Address:   3960 Hillside Drive, Suite 201
Delafield, WI 53018

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO SHAREHOLDERS’ AGREEMENT
 
 
Accepted and Agreed as of the date first above written:
 

         
 
  GALT, BV    
 
       
 
By:
   
     
 
 
 
Name:    
 
  Title:    
 
       
Address:
  Ooise Straat 4    
 
  4054 MN – Echteld    
 
  The Netherlands    
 
  Attn: Luc Jongen    

 

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO SHAREHOLDERS’ AGREEMENT
 
 
Accepted and Agreed as of the date first above written:

     
 
Luc Verelst
   

Address:   La Baumaniere
Rue de Creta
CO No.: 3
1936 – Verbier
Switzerland

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO SHAREHOLDERS’ AGREEMENT
 
 
Accepted and Agreed as of the date first above written:
 

              EUROPEAN AMERICAN EQUITIES, LTD.
 
       
 
By:
       
 
 
 
Name:    
 
  Title:    
 
       
 
       
Address:
  1 Regent Street    
 
  London, UK SW1Y4NS    

 

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO SHAREHOLDERS’ AGREEMENT
Accepted and Agreed as of the date first above written:

         
 
  ALLIANCE FINANCIAL LLC    
 
       
By:
       
 
 
 
Name:    
 
  Title:    
 
       
Address:
  310 Little Elk Creek Avenue    
 
  Snowmass, CO 81654    

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO SHAREHOLDERS’ AGREEMENT
Accepted and Agreed as of the date first above written:

         
 
  BRIO CAPITAL LP    
 
       
By:
       
 
 
 
Name:    
 
  Title:    
 
       
Address:
  401 East 34th Street, Suite South 33C    
 
  New York, NY 10016    

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO SHAREHOLDERS’ AGREEMENT
Accepted and Agreed as of the date first above written:

                Courtney L. Clark    
 
       
Address:
  310 Stevens Street    
 
  Aspen, CO 81612    

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO SHAREHOLDERS’ AGREEMENT
Accepted and Agreed as of the date first above written:

         
 
  CROWN NORTHERN WAY CAPITAL LLC    
 
       
By:
       
 
 
 
Name:    
 
  Title:    
 
       
Address:
  15021 Medici Way    
 
  Naples, FL 34110    

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO SHAREHOLDERS’ AGREEMENT
Accepted and Agreed as of the date first above written:

                Abraham Heifetz    
 
              Naomi Heifetz    
 
       
Address:
  10 Israel Eldad Street, Apartment 36    
 
  Jerusalem, Israel 93399    

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO SHAREHOLDERS’ AGREEMENT
Accepted and Agreed as of the date first above written:

                J. Mitchell Hull    
 
       
Address:
  9 Horse Hollow Road    
 
  Locust Valley, NY 11560    

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO SHAREHOLDERS’ AGREEMENT
Accepted and Agreed as of the date first above written:

         
 
  RONALD HELLER REVOCABLE TRUST U/A/D 12/23/97    
 
       
By:
       
 
 
 
Name:    
 
  Title:    
 
       
Address:
  74 Fairview Road    
 
  Tenafly, NJ 07670    

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO SHAREHOLDERS’ AGREEMENT
Accepted and Agreed as of the date first above written:

         
 
  STRATEGIC ALLIANCE FUND, LP      
By:
       
 
 
 
Name:    
 
  Title:    
 
       
Address:
  14 Wall Street, 20th Floor    
 
  New York, NY 10005    

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO SHAREHOLDERS’ AGREEMENT
Accepted and Agreed as of the date first above written:

         
 
  STRATEGIC ALLIANCE FUND II, LP    
 
       
By:
       
 
 
 
Name:    
 
  Title:    
 
       
Address:
  14 Wall Street, 20th Floor    
 
  New York, NY 10005    

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO SHAREHOLDERS’ AGREEMENT
Accepted and Agreed as of the date first above written:

                Robert Abbanat    
 
       
Address:
  China Central Place No. 6 Da Wang Lu    
 
  Building 1, Apartment 2705    
 
  Beijing, 100025, China    

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO SHAREHOLDERS’ AGREEMENT
Accepted and Agreed as of the date first above written:

                Timothy McLaughlin    
 
       
Address:
  249 Mountain View Road    
 
  Whitefield, NH 03598    

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO SHAREHOLDERS’ AGREEMENT
Accepted and Agreed as of the date first above written:
                                                            
Petula Boland

     
Address:
  1380 West Third Street
 
  Benicia, CA 94510

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO SHAREHOLDERS’ AGREEMENT
Accepted and Agreed as of the date first above written:
                                                            
Kathleen McDonnell

     
Address:
  495 King George Road
 
  Basking Ridge, NJ 07920

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO SHAREHOLDERS’ AGREEMENT
Accepted and Agreed as of the date first above written:

         
 
  WILLIAM EVAN SWINDELLS TRUST    
 
       
By:
       
 
 
 
Name:    
 
  Title:    
 
       
Address:
  139 24th Avenue    
 
  San Francisco, CA 94121    
 
  Attn: Theodore Swindells    

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO SHAREHOLDERS’ AGREEMENT
Accepted and Agreed as of the date first above written:

         
 
  PHILLIP EDWARD SWINDELLS TRUST    
 
       
By:
       
 
 
 
Name:    
 
  Title:    
 
       
Address:
  139 24th Avenue    
 
  San Francisco, CA 94121    
 
  Attn: Theodore Swindells    

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO SHAREHOLDERS’ AGREEMENT
Accepted and Agreed as of the date first above written:

         
 
  ELIZABETH HARLEY SWINDELLS TRUST    
 
       
By:
       
 
 
 
Name:    
 
  Title:    
 
       
Address:
  139 24th Avenue    
 
  San Francisco, CA 94121    
 
  Attn: Theodore Swindells    

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO SHAREHOLDERS’ AGREEMENT
Accepted and Agreed as of the date first above written:

         
 
  ROTH CAPITAL PARTNERS, LLC    
 
       
By:
       
 
 
 
Name:    
 
  Title:    
 
       
Address:
  24 Corporate Plaza    
 
  Newport Beach, CA 92660    

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO SHAREHOLDERS’ AGREEMENT
Accepted and Agreed as of the date first above written:
                                                            
Eric M. Hellige

     
Address:
  c/o Pryor Cashman LLP
 
  410 Park Avenue
 
  New York, NY 10022

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO SHAREHOLDERS’ AGREEMENT
Accepted and Agreed as of the date first above written:
                                                            
Stephen D. Cope

     
Address:
  7303 August Pines Drive
 
  Spring, TX 77389

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO SHAREHOLDERS’ AGREEMENT
Accepted and Agreed as of the date first above written:
                                                            
Jeff Sweet

     
Address:
  23610 Tuskin Ranch Court
 
  Katy, TX 77494

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO SHAREHOLDERS’ AGREEMENT
Accepted and Agreed as of the date first above written:
                                                            
Ronald Moreau

     
Address:
  23931 Majestic Forest
 
  New Caney, TX 77357

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO SHAREHOLDERS’ AGREEMENT
Accepted and Agreed as of the date first above written:
                                                            
Christopher G. Naquin

     
Address:
  19110 Owen Oak
 
  Humble, TX 77346

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO SHAREHOLDERS’ AGREEMENT
Accepted and Agreed as of the date first above written:
                                                            
Eric Storm

     
Address:
  315 Cheddington Drive
 
  Katy, TX 77450

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO SHAREHOLDERS’ AGREEMENT
Accepted and Agreed as of the date first above written:

         
 
  SDC Management, LLC    
 
       
By:
       
 
 
 
Name:    
 
  Title:    
 
       
Address:
  4514 Brittmoore Road    
 
  Houston, TX 77041    

 